* Motion for rehearing denied, with $25 costs, on May 3, 1949. *Page 364 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 365 
This is an appeal from an order, dated January 28, 1949, denying the petition of the plaintiff for a permanent writ of prohibition restraining respondent, the Honorable HARVEY L. NEELEN, in his capacity as district court judge of Milwaukee county, from further proceeding in certain so-called "John Doe" proceedings under sec. 361.02, Stats.
John Henry Kowaleski, plaintiff-appellant, is chairman of the board of supervisors of the town of Lake, Milwaukee county.  On January 8, 1949, plaintiff was arrested on a complaint charging him with the acceptance of a bribe in his official capacity as town chairman, whereupon he was taken before the district court of Milwaukee county and released on a recognizance in the sum of $1,000, for preliminary examination on said charge before said court on January 24, 1949.  This case is known as file No. 99307.
On January 11, 1949, Joseph E. Tierney, deputy district attorney of Milwaukee county, filed a complaint against John Henry Kowaleski, and other persons unknown to affiant at that time, in the said district court alleging in substance as follows:  That on January 8, 1949, a warrant was issued for the arrest of John Henry Kowaleski for accepting a bribe from one Ray Betker; that on information and belief the said John Henry Kowaleski had been guilty of other violations of sec. 346.06, Stats., particularly sub. (1) thereof, which relates to corruptly accepting and receiving a bribe; that on information and belief there were divers persons, residents of the town *Page 366 
of Lake and other parts of Milwaukee county, who paid money to the said Kowaleski for the purpose of influencing him in the performance of certain official duties; that it was essential that the persons concerning whom affiant had information be subpoenaed to appear for the purpose of giving evidence to ascertain whether such offense or offenses had been committed; and the prayer of the complaint was that the court fix a time and place for the hearing of testimony of several witnesses so that the court could be advised as to whether or not further offenses had been committed by Kowaleski. Judge NEELEN accepted the complaint and ordered that the hearing in this investigational proceeding (file No. 99377) be held January 11, 1949, at 7:30 p.m., in the courtroom of the district court or the chambers of the district court judge. Thereafter, subpoenas were issued to some ten persons, one being addressed to the town clerk of the town of Lake commanding that he bring with him forthwith the following articles:
"The town order book or checkbook, all invoices since January 1, 1948, all canceled town orders or checks since January 1, 1948, the minute book, all of the original resolutions and ordinances adopted by the town board since January 1, 1948, and their jackets or containers, all records of advertising for bids either for public work or equipment, together with all original bids, proceedings on bids and reports on bids."
On January 14, 1949, upon the affidavit of the plaintiff, an alternative writ of prohibition was entered out of the circuit court for Milwaukee county, which directed the defendant, Judge NEELEN, to desist and refrain from any other proceedings in the proceeding and action specified in said affidavit and relation until January 17, 1949, at 10 a.m.
Upon the pleadings and on the evidence, the circuit court then denied the plaintiff's prayer for the permanent writ and it is from such order that plaintiff appeals. *Page 367 
Other material facts will be stated in the opinion.
Pursuant to secs. 5 and 6, ch. 218, Laws of 1899, the district court of Milwaukee county had jurisdiction to proceed with the investigation under sec. 361.02, Stats., which provides as follows:
"Complaint and warrant; John Doe proceeding.  (1) Upon complaint made to any such magistrate that a criminal offense has been committed, he shall examine, on oath, the complainant and any witness produced by him, and shall reduce the complaint to writing and shall cause the same to be subscribed by the complainant; and if it shall appear that any such offense has been committed the magistrate shall issue a warrant reciting the substance of the accusation, and requiring the officer to whom it shall be directed forthwith to take the person accused and bring him before the said magistrate, or before some other magistrate of the county, to be dealt with according to law; and in the same warrant may require the officer to summon such witnesses as shall, be therein named to appear and give evidence on the examination."
The trial court found that there were two separate proceedings in district court, one of which was the criminal charge (entitled State of Wisconsin v. John Henry Kowaleski) for the offense of accepting a bribe, and bearing file No. 99307; and the second an independent investigational proceeding brought under sec. 361.02, Stats., and referred to as file No. 99377.
There was no evidence from which a different conclusion could be reached.  The records of the court are conclusive here. *Page 368 
Sec. 361.02, Stats., which is known as the John Doe statute, was first considered and construed by this court in State ex rel.Long v. Keyes (1889), 75 Wis. 288, 44 N.W. 13.  It is stated (p. 293):
"Before seeking other light on the subject, the language employed in framing this section must first be consulted, and its ordinary meaning must govern its construction, unless doubtful or ambiguous.  (1) Other witnesses than the complainant may be examined on oath.  (2) Such witnesses must be produced by the complainant.  He cannot `produce' them in any other way than to suggest their names to the magistrate.  If they come voluntarily with the complainant, he cannot be Said to produce them in any other way than to make them known to the justice as witnesses who know something about the case. They are produced as parties produce their witnesses in court. They may come voluntarily or on subpoena, and on attachment if necessary.  When shall he produce them?  The statute is silent as to the time, as it is as to the number of the witnesses. The exigency of other business before the justice might require an adjournment, after examining the complainant. This inquiry is about the power or authority of the justice, and not its practical execution.  The complainant produces or suggests or names a great many witnesses at the time, or at another time, and at different times during the progress of the examination.  They are witnesses, and therefore may be subpoenaed.  The main purpose is to obtain the facts in relation to the offense from the complainant and other witnesses, and the justice has the power to have or bring such other witnesses before him to be examined as to their knowledge of the facts.  Having this power, the manner or time of executing it, or the practice under it, is not material to this inquiry.  These and many other subordinate matters are necessarily left to the discretion of the justice.  He must proceed in some way until the facts of the offense are made known to him by witnesses under oath.  He has to judge of these facts.  He adjudicates upon them. `If it shall appear that any offense has been committed, the magistrate shall issue his warrant,' etc.  It must appear from the facts.  He must pursue the examination until such facts make it appear.  He has no power to issue a warrant until it does so appear.  The facts *Page 369 
disclosed must make a prima facie case of crime against some one.  The section further provides:'  And in the same warrant may require the officer to summon such witnesses as shall be therein named.'  How can the magistrate know what witnesses to name in the warrant to be summoned `to appear and give evidence on the examination,' unless he has obtained such knowledge by their previous examination?  This duty is unlimited.  He must name in the warrant all such witnesses as can give evidence on the examination, many or few, and he must have found out who such witnesses are from their previous examination before him."
Referring to file No. 99377, the investigational proceeding under sec. 361.02, Stats., the court upon tile complaint filed by the district attorney, which we have summarized in the statement of facts, can subpoena persons whom it is believed have knowledge of other offenses committed by the plaintiff, John Henry Kowaleski, in his capacity as town chairman of the town of Lake.  When the investigation is concluded, if the court is satisfied that other offenses have been committed by the said Kowaleski, warrants can be issued for his arrest the offense or offenses discovered.  By constitution and by law, plaintiff Kowaleski will then be entitled to appear before the district court with counsel to participate in the preliminary hearing for those various offenses and the action of the district court must be limited solely to the determination of whether or not an offense has been committed and whether there is reasonable cause to believe that plaintiff Kowaleski is guilty thereof.  At no time either at the preliminary hearing in the existing offense (file No. 99307), which is the case relating to the offense of accepting a bribe, now adjourned, nor in the investigational proceedings can the district court make any final disposition or determination which in any way will create an extreme emergency or exigency affecting the liberty or the constitutional rights of the plaintiff, Kowaleski.
Plaintiff claims that he has a legal right to attend the John Doe proceedings.  We call attention to State v. Herman *Page 370 
(1935), 219 Wis. 267, 262 N.W. 718, a prosecution of the defendant for criminal libel.  He was convicted and upon appeal to the supreme court, he complained that the trial court erred in refusing to permit him to inspect the district attorney's transcript of testimony taken at the John Doe hearing.  The court quoted the statute and stated  (p. 274):
"This statute does not require the magistrate to reduce the testimony to writing.  Moreover, the rule is well established that `one accused of crime enjoys no right to an inspection of the evidence relied upon by the public authorities for his conviction.'" (Cases cited.)
Plaintiff has asserted that the witnesses interrogated in the investigational proceeding were admonished to keep silent. Secrecy is a privilege of the witnesses and only they can object to such an order.
State ex rel. Afford v. Thorson (1930), 202 Wis. 31,231 N.W. 155, was a case in quo warranto.  In that case the district attorney conducted a John Doe proceeding under the statute referred to for the purpose of inquiring into the validity of an election.  It is stated  (p. 34):
"No cases or texts or other authorities are cited or found to the point that John Doe proceedings are secret, nor are any cited or found to the point that they are on a parity with grand jury proceedings."
In referring to a discussion by Wigmore on Evidence, it was stated (p. 35):
"It should be noted that the secrecy is the privilege of the witness, and consequently only the witness has right to object to removal of the ban.  The witnesses are `guaranteed temporarily against compulsory disclosure of their testimony, because otherwise the state could not expect to secure ample evidence for the information of the grand jury.  The secrecy is the state's inducement for obtaining testimony . . . .'  It is pointed out that the privilege is not the grand juror's or the state's but that of the witness and rests upon his consent.  It is further pointed out that the secrecy is temporary only; that *Page 371 
permanent secrecy is more than is necessary to render the witness willing to testify; that the limit of secrecy is passed when the grand jury has finished its work, and that `there remain, therefore, on principle, no cases at all in which the privilege of the witness . . . should be deemed to continue' thereafter."
Plaintiff has raised the question of the propriety of the issuance of the subpoenas (file No. 99377) with the defendant named instead of "John Doe."  We find nothing in sec. 361.02, Stats., that prohibits it.  The complaint in file No. 99377 stated:  "Affiant further alleges on information and belief that the above-named defendant, John Henry Kowaleski, has been guilty of other violations of section 346.06, particularly paragraph (1) thereof, which relates to corruptly accepting and receiving a bribe."  This places a limit on the investigational proceedings, and we conclude that it was proper to name the defendant.  In State ex rel. Long v. Keyes, supra, it will be noted in the statement of facts that in the complaint which was filed in the municipal court of Dane county, three definitely named persons were named as defendants.  These individuals and divers other named persons were charged with having committed the assault upon one Riley.
Plaintiff has also asserted that the court did not have authority here to compel the production of .certain records and books belonging to the town of Lake.  No showing is made that the plaintiff is a proper person to have possession of the subpoenaed records, set forth in our statement of facts, or that possession of the records is a proper matter for a writ of prohibition.  That is a matter for the clerk of the town of Lake and the magistrate subpoenaing the records.
As to whether the magistrate under sec. 361.02, Stats., can permit the district attorney collaborating in the investigation to promise immunity to witnesses as an inducement to their testifying, this is improper and has no legal basis.  However, the district attorney on his oral argument denied making such statements and denied that he had offered immunity to any *Page 372 
witness.  He properly stated that immunity can be granted only by the examining magistrate and then only within the discretion of said magistrate.  We find no evidence of any abuse of this discretion.
It is a well-established rule of law on the subject of writs of prohibition that the writ of prohibition is an extraordinary remedy.  It is stated in 42 Am. Jur., Prohibition, p. 141, sec. 6:
"Prohibition, like all other prerogative writs, is to be used with great caution and forbearance, for the furtherance of justice and to secure order and regularity in judicial proceedings, and should be issued only in cases of extreme necessity.  The writ will not issue to prohibit a court from acting in the proper exercise of its powers and within its jurisdiction.  Nor will a court issue prohibition in a case where it is not justified, for the sole purpose of establishing a principle to govern other cases.  Nor will it ordinarily be issued in a doubtful case. Indeed, it has been held that prohibition Will not lie if the inferior court has prima facie jurisdiction, that is, if on the face of the papers the cause is within the court's cognizance; but the better rule in such cases has been to grant such writs on showing by evidence, aliunde the record, that the court had no jurisdiction."  See State ex rel Joyce v. Farr (1940),236 Wis. 323, 327, 295 N.W. 21.
We find no evidence in this case that the magistrate has proceeded in the investigational proceeding beyond his powers and jurisdiction, or that he has threatened to do so.  There is no evidence that rights of the defendant have been violated. Unless there is an abuse of discretion, this court cannot limit the investigational proceedings, Neither is the discretion of the magistrate to be directed or controlled unless it amounts to an abuse.
We do not find in this case any reason for this court to exercise its power of "general superintending control over all inferior courts" which the constitution by sec. 3, art. VII, grants to the supreme court. *Page 373 
In Petition of Pierce-Arrow Motor Car Co. (1910),143 Wis. 282, 285, 127 N.W. 998, it is stated:
"Those principles in substance are that this jurisdiction is not to be exercised upon light occasion, but only upon some grave exigency; that the writs by which it is exercised will not be used to perform the ordinary functions of an appeal or writ error; that the duty of the court below must be plain; its refusal to proceed within the line of such duty or, on the other hand, its intent to proceed in violation of such duty must beclear; the results must be not only prejudicial but must involve extraordinary hardship; the remedy by appeal or writ of error must be utterly inadequate; and the application for the exercise the power of superintending control must be speedy and prompt."  (Cases cited.)
By the Court. — Order affirmed.